DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0181301 to Matsumura (Matsumura), utilizing US 2011/0281086 to Kobayashi et al. (Kobayashi) as a teaching reference.
Matsumura discloses a light sensitive planographic printing plate material comprising a hydrophilic support and provided thereon, a light sensitive layer containing (A) an infrared absorbing dye, (B) a radical generating agent, and (C) a radically polymerizable compound, the light sensitive layer being an outermost layer, wherein the radical generating agent is selected from the group consisting of a sulfonium salt, a iodonium salt and a diazonium salt, and the radically polymerizable compound is a radically polymerizable oxirane compound having an oxirane ring in the molecule.  See the abstract.
In an example, a light sensitive layer coating solution comprises cyanine dye D-1 (corresponding to a near infrared absorbing compound A of the present invention), 80 parts methyl ethyl ketone (i.e. a solvent having a solubility parameter of 9.3, as set forth in paragraph [0071] of Kobayashi, corresponding to a solvent B2 of the present invention), and 820 parts cyclohexanone (a preferred solvent B1 of the present invention).  Accordingly, the content of the methyl ethyl ketone is 80 / (80 + .

3.	Claim(s) 1-4 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0119171 to Ohashi et al. (Ohashi).
Ohashi discloses a near-infrared absorbing dye has an anion of formula (1) .  The dye has excellent solvent solubility as well as good optical properties and heat resistance, offering the advantages of easy coating and effective working during film formation.  The dye free of heavy metal in its structure is advantageously used in the process of fabricating semiconductor devices.  See the abstract.
Specifically, Ohashi exemplifies coating solutions comprising a NIR absorbing dye, polymer, acid generator, crosslinker, surfactant FC-4430 (3M Sumitomo Co., Ltd.) in a solvent, wherein the solvent is a mixture of 1252 parts cyclohexanone [a preferred solvent B1 of the present invention] and 125 parts PGMEA [i.e. polypropylene glycol monomethyl ether acetate, a preferred solvent B2 of the present invention], or 125 / (125 + 1252) x 100 = 9% solvent B2.  See paragraph [0178] and Table 1.  The NIR absorptive films comprising the novel NIR absorbing dyes of Ohashi are useful in the development of optical filters or in micropatterning in the process of fabricating semiconductor devices, for example in plasma display panels or a CCD camera .  See paragraphs [0002]-[0005].

4.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-017244 [Reference 7 of the Information Disclosure Statement filed 5/22/19] (JP ‘244), utilizing US 2016/0091643 to Arayama et al. (Arayama) as an English-language equivalent, and utilizing “UV Reactive Surface Modifiers: MEGAFACE PS Series” as a teaching reference.

In an example, the curable composition comprises a near-infrared absorbing pigment, a curable compound MEGAFAC AC RS-72-K (a preferred fluorine-containing curable compound of the present invention, see paragraph [0069] of the present specification), other curable compounds, an initiator, and a 74.2 parts by mass cyclohexanone [a preferred solvent B1 of the present invention] as a solvent.  MEGAFACE AC RS-72 comprises 30% active components in PGMEA as a solvent, or 100% - 30% = 70% PGMEA as a solvent [i.e. polypropylene glycol monomethyl ether acetate, a preferred solvent B2 of the present invention], see “UV Reactive Surface Modifiers: MEGAFACE PS Series”, page 2.  Accordingly, the 10.4 parts by weigh of curable compound MEGAFAC AC RS-72-K in the exemplified composition comprises 10.4 x .7 = 7.28 parts PGMEA, and the solvent in the curable composition comprises [7.28 / (7.28 + 74.2)] x 100 = 8.9 % PGMEA.

 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




JAM
4/9/21